Citation Nr: 1009327	
Decision Date: 03/11/10    Archive Date: 03/17/10

DOCKET NO.  04-13 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
20 percent for degenerative disc disease (DDD) of the 
thoracolumbar spine.

2.  Entitlement to an initial disability rating in excess of 
20 percent for a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active military service from April 1963 to 
March 1967.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

In connection with his appeal the Veteran testified at a 
hearing before the undersigned Veterans Law Judge at the RO 
in September 2005.  A transcript of the hearing is associated 
with the claims files. 

This case was previously before the Board in January 2006 and 
December 2007.  The case was remanded for additional 
development on both occasions.  The case has now been 
returned to the Board for further appellate action.

Additionally, the Board again notes that the report of a 
September 2006 VA examination notes the examiner's opinion 
that the Veteran's right knee disability is etiologically 
related to his service-connected left foot disability.  There 
is no documentation that the originating agency has 
adjudicated this claim, which was referred to the originating 
agency by the Board in the December 2007.  Therefore, this 
matter is again referred to the originating agency for 
appropriate action.

Finally, there is evidence of record suggesting that the 
Veteran is unable to work as a result of his several service-
connected disabilities.  The Board notes that a claim of 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU) 
has not been adjudicated by the originating agency.  This 
claim is referred back to the originating agency for 
appropriate action.   


REMAND

The Board is of the opinion that further development is 
required before the Veteran's claims of entitlement to an 
initial disability rating in excess of 20 percent for DDD of 
the thoracolumbar spine and entitlement to an initial 
disability rating in excess of 20 percent for a left knee 
disability are decided.

With regard to the issue of entitlement to an initial 
disability rating in excess of 20 percent for DDD of the 
thoracolumbar spine, the Board notes that in December 2007 
this issue was remanded by the Board for additional 
development, to include a VA examination by a "physician."  
In response to the Board's remand, the Veteran was afforded a 
VA examination in June 2009 to determine the severity of his 
DDD of the thoracolumbar spine; however, the examination 
report reflects that the examination was performed by a 
physician's assistant and not an actual physician as directed 
by the Board.

Additionally, the June 2009 examination report does not 
adequately discuss whether there was any incoordination, 
weakened movement, and excess fatigability of the Veteran's 
thoracolumbar spine and the extent to which any 
incoordination, weakened movement, and excess fatigability 
would increase the Veteran's functional limitations as 
directed by the Board in the December 2007 remand 
instructions.  Therefore, the June 2009 examination report is 
inadequate for adjudication purposes.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).

The Board also notes that the June 2009 examination report is 
contradictory in nature.  The examiner first reported that 
there was no objective evidence of pain following repetitive 
motion of the Veteran's thoracolumbar spine, but then stated 
that there were additional limitations after three 
repetitions of motion of the Veteran's thoracolumbar spine 
and that the most important factor in the additional 
limitation was pain.

Additionally, the Board notes that in February 2008 the 
Veteran was afforded a medical examination by the Social 
Security Administration (SSA).  At that examination the 
Veteran was found to have constant, moderate, involuntary 
spasm to inspection and palpation of the lumbar paravertebral 
muscles; tenderness to palpation over the lumbosacral 
junction and sacroiliac joints of the low back; and pain on 
motion.  The Veteran's range of motion measurements of his 
dorsolumbar spine at that examination were as follows: 
flexion to 60 degrees, extension to 10 degrees, right lateral 
flexion to 10 degrees, and left lateral flexion to 20 
degrees.  

In comparison, at the June 2009 VA examination the Veteran 
was found to have no spasm in the thoracic sacrospinalis and 
the Veteran's range of motion measurements of his 
thoracolumbar spine were as follows: flexion to 80 degrees, 
extension to 24 degrees, right and left lateral flexion to 30 
degrees each, and right and left lateral rotation to 30 
degrees each.  After three repetitions of motion, the 
Veteran's limitation of motion measurements of his 
thoracolumbar spine were as follows: flexion to 85 degrees, 
extension to 21 degrees, right and left lateral flexion to 30 
degrees each, and right and left lateral rotation to 30 
degrees each. 

The June 2009 VA examination range of motion studies show a 
somewhat substantial improvement in the Veteran's back 
disability than was indicated by the February 2008 SSA 
examination.  However, the Veteran has consistently reported 
that his back condition has progressively worsened, not 
gotten better.  As the examination results are inconsistent 
with each other, a new VA examination is in order to better 
evaluate the current severity of the Veteran's DDD of the 
thoracolumbar spine.

With regard to the Veteran's claim of entitlement to an 
initial disability rating in excess of 20 percent for a left 
knee disability, the Board finds that the examination report 
is inadequate for adjudication purposes.  In this regard, the 
Board notes that the examination report with regard to the 
left knee disability is also contradictory in nature.  The 
examiner stated that there was weakened movement with testing 
of the left knee with moderate pressure resulting in the left 
knee range of motion being further limited to 70 degrees of 
flexion.  However, in the next sentence the examiner reported 
that there was no additional limit to show incoordination, 
weakened movement, and excess fatigability of the left knee.  

Additionally, the Veteran reported that he could not stand 
for longer than a few minutes at a time without pain and that 
he could not walk further than one quarter of a mile because 
of pain.  However, the examiner explicitly stated that there 
were no painful flare-ups and did not comment on any 
additional functional limitations due to repeated use as 
directed by the Board in the December 2007 remand 
instructions.  The Board notes that the Veteran's subjective 
complaints of limitations show a functional limitation on 
repeated use that should have been addressed by the examiner.

The Veteran's left knee was also evaluated at the February 
2008 SSA medical examination.  At that time, the examiner 
reported that there were tenderness over the medial joint and 
crepitus on active motion of the left knee.  Additionally, 
the examiner noted that there was one-half inch atrophy of 
the left calf by measurement comparison with the right at 
four inches below the knees with the right calf measuring 13 
inches and the left calf measuring 12.5 inches.  Manual 
muscle testing showed ratchety giving way with pain 
inhibition in all muscle groups of the left lower extremity.  
Range of motion testing on the left knee revealed the 
Veteran's left knee flexion to be limited to 100 degrees and 
extension was limited to -10 degrees.  

The June 2009 VA examination report does not note any atrophy 
in the left leg and the June 2009 examination report appears 
to be less thorough than that provided by SSA.  Again, as the 
Veteran has only reported that his left knee has gotten 
progressively worse and not better, the Board finds that the 
inconsistencies between the two examination reports must be 
addressed.

In sum, the Board has concluded that the June 2009 VA 
examination report does not adequately comply with the 
directives of the December 2007 remand.  The United States 
Court of Appeals for Veterans Claims (Court) has held that RO 
compliance with a remand is not discretionary, and failure to 
comply with the terms of a remand necessitates another remand 
for corrective action.  Stegall v. West, 11 Vet. App. 268 
(1998).

Accordingly, this case is remanded to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.	The Veteran should be afforded a VA 
examination by a physician with the 
appropriate expertise to determine the 
nature and extent of all impairment due 
to his service-connected DDD of his 
thoracolumbar spine disability.  The 
claims folders must be made available 
to and reviewed by the examiner, to 
specifically include the February 2008 
SSA medical examination report.  All 
indicated studies, including X-ray and 
range of motion studies in degrees, 
should be performed.
    
In reporting the results of range of 
motion testing, the examiner should 
identify any objective evidence of pain 
and the specific excursion(s) of 
motion, if any, accompanied by pain.  
To the extent possible, the examiner 
should assess the degree of severity of 
any pain.

Tests of joint motion against varying 
resistance should be performed.  The 
extent of any pain, incoordination, 
weakened movement, and excess 
fatigability on use should be 
described.  To the extent possible, the 
additional functional impairment due to 
pain, incoordination, weakened 
movement, and excess fatigability 
should be assessed in terms of the 
degree of additional range of motion 
loss.  If this is not feasible, the 
examiner should so state and provide an 
explanation as to why it is not 
feasible.

The examiner should also express an 
opinion concerning whether there would 
be additional functional limitations on 
repeated use or during flare-ups (if 
the Veteran describes flare-ups).  To 
the extent possible, the additional 
functional limitation on repeated use 
or during flare-ups should be assessed 
in terms of the degree of additional 
range of motion loss.  If this is not 
feasible, the examiner should so state 
and provide an explanation as to why it 
is not feasible.

The examiner should specifically 
identify any evidence of radiculopathy 
due to the service-connected 
disability, to include reflex changes, 
characteristic pain, loss of sensation, 
motor strength, and muscle spasm.  Any 
functional impairment of the 
extremities due to the Veteran's 
service-connected back disability 
should be identified, and the examiner 
should assess the frequency and 
duration of any episodes of 
intervertebral disc syndrome, and in 
particular should assess the frequency 
and duration of any episodes of acute 
signs and symptoms of intervertebral 
disc syndrome that require bed rest 
prescribed by a physician and treatment 
by a physician.

The examiner should also provide an 
opinion concerning the impact of the 
Veteran's service- connected low back 
disability on his ability to work.

The supporting rationale for all 
opinions expressed must be provided.

2.	The Veteran should be afforded a VA 
examination by a physician with the 
appropriate expertise to determine the 
nature and extent of all impairment due 
to his service-connected left knee 
disability.  The claims folders must be 
made available to and reviewed by the 
examiner, to specifically include the 
February 2008 SSA medical examination 
report.  All indicated studies, 
including X-ray and range of motion 
studies in degrees, should be 
performed.

In reporting the results of range of 
motion testing, the examiner should 
identify any objective evidence of pain 
and the specific excursion(s) of motion, 
if any, accompanied by pain.  To the 
extent possible, the examiner should 
assess the degree of severity of any 
pain.  

The examiner should provide an opinion 
concerning the degree of severity of any 
instability or subluxation of the knee.  
The examiner should also determine if the 
knee locks and if so, the frequency of 
the locking.  

Tests of joint motion against varying 
resistance should be performed.  The 
extent of any pain, incoordination, 
weakened movement, and excess 
fatigability on use should be described.  
To the extent possible, the additional 
functional impairment due to pain, 
incoordination, weakened movement, and 
excess fatigability should be assessed in 
terms of the degree of additional range 
of motion loss.  If this is not feasible, 
the examiner should so state and provide 
an explanation as to why it is not 
feasible.   

The examiner should also express an 
opinion concerning whether there would 
be additional functional limitations on 
repeated use or during flare-ups (if 
the Veteran describes flare-ups).  To 
the extent possible, the additional 
functional limitation on repeated use 
or during flare-ups should be assessed 
in terms of the degree of additional 
range of motion loss.  If this is not 
feasible, the examiner should so state 
and provide an explanation as to why it 
is not feasible.

The examiner should also provide an 
opinion concerning the impact of the 
Veteran's service- connected left knee 
disability on his ability to work.

The supporting rationale for all 
opinions expressed must be provided.

3.	The RO or the AMC should undertake any 
other development it determines to be 
warranted.

4.	Then, the RO or the AMC should 
readjudicate the Veteran's claims of 
entitlement to an initial disability 
rating in excess of 20 percent for DDD 
of the thoracolumbar spine and of 
entitlement to an initial disability 
rating in excess of 20 percent for a 
left knee disability based on a de novo 
review of the record.  If the benefits 
sought on appeal are not granted to the 
Veteran's satisfaction, a Supplemental 
Statement of the Case should be 
furnished to the Veteran and his 
representative, and they should be 
afforded the requisite opportunity to 
respond.  Thereafter, if indicated, the 
case should be returned to the Board 
for further appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

The Veteran need take no action until he is otherwise 
notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


